Case 1:18-cv-08534-GBD Document 71 Filed 07/27/21 Page 1of1

Case 1:18-cv-08534-GBD Document 70 Filed 07/26/21 Page 1 of1

Michael Faillace & Associates, P.C.

ee ET

|p Spe ena 7

 

 

 

 

60 E. 42°¢ Street, Suite 4510 Y Telephone: (212) 317-1200
New York, New York 10165 ms ‘UMENT Facsimile: (212) 317-1620
ECTRONICALL:
khuey@faillacelaw.com 4 BOC #:
DATE "ator 27-2604
ree aa: en inane July 26, 2021
SO
T; ~ ORD EREn
VIA ECE June Statu
Judge George Daniels ¥ 27, 20 is ajo
United States District Judge Clober 5 202 umned from
Southern District of New York 6b a Tat 9:45 am
40 Foley Square 4) g . ; J ue
New York, NY 10007 4
KGEp ,
Re: _— Recarte et al v. Twenty-Three-One-Nought-W, LLC NEB, DA Nip
18-cv-08534-GBD RLS
Dear Judge Daniels,

This firm represents the Plaintiff Jose Recarte in the above-referenced matter. We write
with Defendants’ consent to respectfully reschedule the status conference scheduled for July 27,
2021. At present, we have had some difficulty reaching out to the Plaintiff though we intend to
obtain the contact information of the Plaintiff's witnesses mentioned in the interrogatory and
establish acceptable dates for the Deposition of the Plaintiff's wife.

Plaintiff thanks the Court for its time and consideration of this matter.

Respectfully submitted,

/s/_Khalil Huey
Khalil Huey Esq.

MICHAEL FAILLACE &
ASSOCIATES, P.C.
Attorneys for the Plaintiff

 
